Opinion by

Hastings, C. J.
The judgment rendered in this case is clearly irregular. The court should have rendered a judgment for the recovery of money against plain*415tiff in error, or a judgment for the defendant. The judgment seems to be in the nature of a mandamus commanding the board- of commissioners to make certain allowances to defendant in error, which we think the court was not authorized in this suit to do.
The. statute makes the board of commissioners of a county a -body corporate and politic, capable of suing and being sued, and provides that any person having a claim against the county may sue - the board, but provides that the creditor shall first present his claim to the board for judgment, and if any such person shall feel aggrieved by the decision of the board, he shall have the right to appeal to the district court.
It is claimed by plaintiff’s counsel that the only remedy for a creditor is, if dissatisfied with the decision of the ■board, by appeal to the district court. We think the common law remedy by action against the board is not abolished by these provisions in the statute: that a creditor has his election to appeal or to institute an. action. If the ■ plaintiff in this case presented his claim for allowance and it was in part allowed by the board, and he accepted the amount thus allowed, he should not be permitted to after-wards sue for the balance.
The acceptance of the part allowed should be considered satisfaction for the whole. If the party desired to bring suit, he should' repudiate the allowance, refuse to accept the amount allowed, and bring his action or appeal to the district court.
It does not appear of record whether the plaintiff in error accepted the amount allowed. If he did, no judgment should be rendered for any part of his demand. If he did not, the court below should have- rendered a judgment for the amount found to be due by the jury.
The act organizing a board of county commissioners in each county, and the 32d section of the Practice Act, providing for service of process on the board of county commissioners,- show that it was not the intention of the legis*416lature to deprive the creditors of a county of the common law remedy as against any other corporation.
The judgment, however, for reasons above first stated, must be reversed and cause remanded for the further action of the court below.
Judgment reversed.